Case 19-01253    Doc 10-1 Filed 09/18/19 Entered 09/18/19 11:19:40       Desc Exhibit
                      Twenty Largest Creditors Page 1 of 1
                            TWENTY LARGEST CREDITORS




DEUTSCHE BANK TRUST COMPANY
AMERICASAS TRUSTEE FOR THE
REGISTERED HOLDERS OF
WFRBS COMMERCIAL MORTGAGE TRUST 2013-C18,
COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2013-C18


 c/o Robert Hammeke (pro hac vice) Claim for bank loan Disputed claim   $30,000,000.00
4520 Main Street, Suite 1100
Kansas City, Missouri 64111
Telephone: (816) 460-2400
robert.hammeke@dentons.com

Mark D. Walz AT0008178
The Highland Building
4201 Westown Parkway, Suite 300
West Des Moines, IA 50266
Telephone: (515) 288-2500
